        Case 3:20-cr-03170-GPC Document 23 Filed 10/15/20 PageID.26 Page 1 of 1




 1                       UNITED STATES DISTRICT COURT
 2
                       SOUTHERN DISTRICT OF CALIFORNIA
 3
      UNITED STATES OF AMERICA,
 4                                                  Case No.:    20CR3170-GPC
 5                               Plaintiff,         INFORMATION
 6
             v.                                     18 U.S.C. § 545 -
 7                                                  Smuggling Goods Into the United States
 8    MAURO HERRERA                                 (Felony)
                                Defendant.
 9
10
     The United States Attorney charges:
11
12                                         COUNT 1
13
14         On or about September 17, 2020, within the Southern District of California,

15 defendant MAURO HERRERA did knowingly and willfully, with the intent to
16
     defraud the United States, smuggle and clandestinely introduce, and attempt to
17
18 smuggle and clandestinely introduce into the United States, merchandise, which
19 should have been invoiced, to wit: Mexican pesticides, that is, five one-liter bottles
20
     of Ciper QL, and one one-liter bottle of Qufuran, in violation of Title 18, United
21
22 States Code, Section 545.
23 DATED: Oct. 8, 2020                            ROBERT S. BREWER, JR.
24                                                United States Attorney

25                                                MELANIE K. PIERSON
26                                                Assistant U.S. Attorney

27
28
